Cite as 2017 Ark. 181


                 SUPREME COURT OF ARKANSAS
                                       No.   CV-16-473


                                 Opinion Delivered: May 18, 2017
MARK STODOLA, MAYOR OF THE
CITY OF LITTLE ROCK; CITY OF     APPEAL FROM THE PULASKI
LITTLE ROCK; JOE SMITH, MAYOR OF COUNTY CIRCUIT COURT
THE CITY OF NORTH LITTLE ROCK;   [NO. 60CV13-360]
CITY OF NORTH LITTLE ROCK
                      APPELLANTS
                                 HONORABLE MACKIE M. PIERCE,
V.                               JUDGE

JIM LYNCH, TONY ORR, AND GLEN
M. MILLER                        REMANDED WITH
                       APPELLEES INSTRUCTIONS; MOTION TO
                                 DISMISS APPEAL DENIED.


                        JOSEPHINE LINKER HART, Associate Justice

        The Pulaski County Circuit Court concluded that appropriations made by municipal

 ordinances or resolutions of the Cities of Little Rock and North Little Rock (the Cities) to

 the Little Rock Regional Chamber of Commerce, Metro Little Rock Alliance, the North

 Little Rock Regional Chamber of Commerce, and the North Little Rock Economic

 Development Corporation were in violation of article 12, section 5 of the Arkansas

 Constitution. In reaching its decision, the circuit court further found that “contracts”

 authorized by the Cities with these various entities were void for lack of consideration and

 were instead “donations” to the economic development efforts of these entities. The court

 found that appellants were “permanently ENJOINED from passing ordinances or

 resolutions in violation of Ark. Const. Art. 12, § 5.” Appellants, the Cities and their

 respective mayors, appeal that decision. However, because an amendment to article 12,
                                    Cite as 2017 Ark. 181

section 5 of the Arkansas Constitution has rendered the basis for the circuit court’s

injunction moot, we remand to the circuit court with instructions to lift the injunction and

dismiss appellees’ complaint.

       Before we consider the arguments on appeal, however, we must first consider

appellees’ motion to dismiss on the basis that this court lacks jurisdiction to hear the appeal.

The resolution of this question necessarily requires a brief recitation of the procedural history

of this case.

       On January 24, 2013, appellees filed a complaint bringing four claims against

appellants: (1) appellants had made unlawful appropriations in violation of article 12, section

5 of the Arkansas Constitution; (2) appellants had misused and illegally spent public funds

generated from tax revenue, which constituted an illegal exaction; (3) the City of Little

Rock had violated its own ordinances relating to bidding and contracting procedures; (4)

the City of North Little Rock had violated its own ordinance related to bids. Appellants

answered, and appellees moved for partial summary judgment on their claim relating to

article 12, section 5 of the Arkansas Constitution.

       On February 19, 2015, appellees moved for a voluntary dismissal of all claims except

for the claim alleging a violation of article 12, section 5 of the Arkansas Constitution. The

circuit court granted the motion the following day. In an amended order filed June 26,

2015, the circuit court found in favor of appellees on the remaining claim. Appellants

initially sought to appeal to this court from this order but subsequently dismissed the appeal.

       On March 3, 2016, appellants moved to dismiss with prejudice the three unlitigated

claims, even though those claims previously had been dismissed by the circuit court. In an

                                               2
                                    Cite as 2017 Ark. 181

order filed May 2, 2016, the circuit court denied appellants’ motion. The court stated that

appellants were seeking the court’s dismissal with prejudice of claims that were “not

currently before this Court” because those claims had been dismissed. The court concluded

that “at this point, this Court has no jurisdiction over this matter, and even if it did, it is

basic to the judicial process that the Court cannot rule on the merits of claims not before

it.” The court stated that “[i]n light of the lack of jurisdiction,” it declined to rule on

appellants’ motion to dismiss with prejudice the three claims. On May 17, 2016, appellants

filed a notice of appeal. In the notice of appeal, appellants asserted that they were appealing

from the amended order filed on June 26 2015, and from the May 2, 2016 order “ending

all issues on appeal.”

       Appellees have filed with this court a motion to dismiss the appeal. In their motion,

appellees assert that appellants have raised on appeal arguments relating only to the June 26,

2015 order and that their appeal from that order had been abandoned. Appellees further

argue that the circuit court properly found in its May 2, 2016 order that it lacked jurisdiction

and that, consequently, this court lacks jurisdiction to hear the appeal. In response, appellants

argue that they could not have appealed from the June 26, 2015 amended order because it

was not a final order. Further appellants contend that the May 2, 2016 order was a final

order from which appellants timely appealed.

       This court, in Deer/Mt. Judea School District. v. Kimbrell, 2013 Ark. 393, 430 S.W.3d
29, cited Mountain Pure LLC v. Affiliated Foods Southwest, Inc., 366 Ark. 62, 233 S.W.3d 609

(2006), stating, “Under Mountain Pure, jurisdiction vests in the circuit court until such time

as any outstanding claims are properly adjudicated or are no longer a bar to finality and a

                                               3
                                    Cite as 2017 Ark. 181

final order is entered.” Deer/Mt. Judea Sch. Dist., 2013 Ark. 393, at 7–8, 430 S.W.3d at 37.

Thus, we must determine whether the three unlitigated claims that were dismissed are no

longer a bar to finality, allowing the case to be appealed.

       Appellees filed their cause of action on January 24, 2013. On February 20, 2015,

appellees dismissed these three unlitigated claims as permitted by Rule 41(a), and in

accordance with that rule, the dismissal of the three claims was without prejudice. When a

nonsuit has been made effective, a new action may be filed within one year of the nonsuit

or within the applicable statute of limitations, whichever is longer. Ark. Code Ann. § 16-

56-126(a)(1) (Repl. 2005); Blaylock v. Shearson Lehman Bros., 330 Ark. 620, 622, 954 S.W.2d
939, 940 (1997). The three unlitigated claims were illegal-exaction claims. See Smith v. City

of Springdale, 291 Ark. 63, 722 S.W.2d 569 (1987) (challenging bidding practices in an

illegal-exaction claim). We have applied a three-year statute of limitations to illegal-exaction

claims. Munson v. Abbott, 269 Ark. 441, 602 S.W.2d 649 (1980). Assuming that appellees’

causes of action accrued, at the latest, on the date of the filing of the complaint, January 24,

2013, the statute of limitations would have expired three years later in January 2016. Further,

the three unlitigated claims were nonsuited on February 20, 2015, and had to be refiled

within one year. The claims were not refiled. Thus, on March 3, 2016, when appellants

filed their motion to dismiss with prejudice the three unlitigated claims, those claims no

longer could be litigated by appellees. Accordingly, those three unlitigated claims were no

longer a bar to finality, and the court’s May 2, 2016 order denying the motion to dismiss

with prejudice the three unlitigated claims constituted a final order from which appellants

timely appealed. See Deer/Mt. Judea Sch. Dist., 2013 Ark. 393, at 7–8, 430 S.W.3d at 36–37

                                               4
                                    Cite as 2017 Ark. 181

(holding that an order denying a motion for reconsideration constituted a final order because

at the time the order was entered, all nonsuited claims had been adjudicated and were no

longer a bar to finality); Mountain Pure LLC, 366 Ark. 62, 233 S.W.3d 609 (holding that

the circuit court’s order concluding that it was without jurisdiction to entertain a complaint

because the case had been dismissed without prejudice constituted a final order because all

other claims either had been refiled or dismissed with prejudice). Thus, the appeal is properly

before us. Accordingly, we deny appellees’ motion to dismiss the appeal.

       We now turn to the appeal of the circuit court’s decision to permanently enjoin the

appellants from passing ordinances or resolutions in violation of article 12, section 5 of the

Arkansas Constitution. In their motion for partial summary judgment, appellees argued that

appellants had appropriated city funds to private corporations using “service contracts” for

which appellants received no direct, distinct service. Appellees asserted that the contracts

violated article 12, section 5 of the Arkansas Constitution and were invalid due to lack of

consideration and absence of benefits to the taxpayers. Appellees asked for a declaratory

judgment that the appropriation of moneys by appellants to the Little Rock Regional

Chamber of Commerce, the Metro Little Rock Alliance, the North Little Rock Economic

Development Corporation, and the North Little Rock Regional Chamber of Commerce

was unlawful in violation of article 12, section 5 of the Arkansas Constitution. Appellees

further asked that the court issue an injunction ordering appellants to cease the unlawful

appropriation of tax revenue and order appellants to cease engaging in illegal contracts.

       In its amended order, the circuit court found that “the ‘contracts’ at issue in this case

are void for lack of legal consideration and are not valid contracts for the exclusive benefits

                                               5
                                    Cite as 2017 Ark. 181

of the cities of Little Rock and North Little Rock.” The court further found that “annual

lump sum appropriations are donations to the economic development efforts of the relevant

chambers of commerce, economic development organizations, and collaborative regional

industrial projects” that were appropriations made “in the absence of discrete services

rendered in return.” The court concluded, “Ordinances or resolutions effectuating such

appropriations plainly violate Ark. Const. Art. 12, § 5.” The court permanently enjoined

appellants from passing ordinances or resolutions in violation of article 12, section 5 of the

Arkansas Constitution.

       On appeal, appellants assert that the circuit court erred in finding that because the

consideration for economic-development services was the equivalent of a donation,

contribution, or purchase of stock in a private company, the contracts were unconstitutional

under article 12, section 5 of the Arkansas Constitution. At the time appellees brought their

lawsuit, article 12, section 5 provided,

             No county, city, town or other municipal corporation, shall become a
       stockholder in any company, association, or corporation; or obtain or appropriate
       money for, or loan its credit to, any corporation, association, institution or individual.

However, article 12, section 5, has since been amended to provide as follows:

       (b) However, a county, city, town, or other municipal corporation may obtain or
       appropriate money for a corporation, association, institution, or individual to:
              (1) Finance economic development projects; or
              (2) Provide economic development services.
       (c) As used in this section:
              (1) “Economic development projects” means the land, buildings, furnishings,
       equipment, facilities, infrastructure, and improvements that are required or suitable
       for the development, retention, or expansion of:
                      (A) Manufacturing, production, and industrial facilities;
                      (B) Research, technology, and development facilities;
                      (C) Recycling facilities;
                      (D) Distribution centers;
                                               6
                                   Cite as 2017 Ark. 181

                     (E) Call centers;
                     (F) Warehouse facilities;
                     (G) Job training facilities; and
                     (H) Regional or national corporate headquarters facilities;
              (2) “Economic development services” means:
                     (A) Planning, marketing, and strategic advice and counsel regarding
                     job recruitment, job development, job retention, and job expansion;
                     (B) Supervision and operation of industrial parks or other such
                     properties; and
                     (C) Negotiation of contracts for the sale or lease of industrial parks or
                    other such properties; and
              (3) “Infrastructure” means:
                     (A) Land acquisition;
                     (B) Site preparation;
                     (C) Road and highway improvements;
                     (D) Rail spur, railroad, and railport construction;
                     (E) Water service;
                     (F) Wastewater treatment;
                     (G) Employee training which may include equipment for such
                     purpose; and
                     (H) Environmental mitigation or reclamation.
       (d) The General Assembly, by a three-fourths vote of each house, may amend the
       provisions of subsections (b) and (c) of this section so long as the amendments are
       germane to this section and consistent with its policy and purposes.

J.R.S. Res. 16, 90th Gen. Assemb., Reg. Sess. (Ark. 2015). In sum, article 12, section 5(b)(2)

of the Arkansas Constitution specifically permits municipal corporations to make

appropriations to various entities for economic-development services. As appellees

acknowledge, this amendment “eviscerates” their cause of action because appropriations to

these entities for economic-development services is now constitutional. We note that the

circuit court made no ruling related to damages. Accordingly, we view the circuit court’s

ruling as applying prospectively to preclude only future appropriations to various entities for

economic-development services. The circuit court’s enjoining of future appropriations to

various entities for economic-development services essentially has been rendered moot by

this subsequent amendment.
                                              7
                                   Cite as 2017 Ark. 181

       As a general rule, this court will not review issues that are moot. Ark. Dep’t of

Correction v. Williams, 2009 Ark. 523, at 5, 357 S.W.3d 867, 870. To do so would be to

render advisory opinions, which this court regularly will not do. Id., 357 S.W.3d at 870. A

case becomes moot when any judgment rendered would have no practical legal effect upon

a then existing legal controversy. Id., 357 S.W.3d at 870. Because the constitutionality of

appropriations to entities for economic-development services has been established by the

amendment of article 12, section 5(b)(2), any decision based on an older version of the

amendment either affirming or reversing the circuit court’s decision to enjoin future

appropriations for economic-development services would have no practical legal effect

because such appropriations are now constitutionally permissible.

       Appellants suggest that the issue is not moot because there exist service-contract

appropriations for purposes other than economic-development services, and those

appropriations and contracts may be deemed unconstitutional in the future. However, this

court does not have before it these hypothetical cases challenging such appropriations and

service contracts that would in turn necessarily require this court to interpret the amendment

as well as service contracts not in the current record. Thus, we remand the case to the circuit

court with instructions to lift the injunction and dismiss appellees’ complaint. See Williams,

2009 Ark. 523, at 9, 357 S.W.3d at 872 (ordering remand to lift injunction and dismiss

complaint).

       Remanded with instructions; motion to dismiss appeal denied.

Thomas M. Carpenter, for Little Rock appellants; and John L. Wilkerson, for North Little
Rock appellants.
McMath Woods, P.A., by: James Bruce McMath, Samuel E. Ledbetter, and Carter C. Stein; and
The Fonticiella Rios Law Firm, PLLC, by: Sonia Eileen Fonticiella Rios, for appellees.
                                              8